Response to Amendment
	The amendment filed 4/05/2021 has been entered. 

ALLOWANCE
Claims 1, 3-18, and 21-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus comprising: a first light emitting element having an emission peak wavelength of 400 nm or more and 510 nm or less; a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 nm or more and 700 nm or less, and the first phosphor emits a first light; and a single layer color filter that is red, has transmittance for light with a wavelength of 600 nm or more and 730 nm or less that is 80% or more, has transmittance for light with a wavelength of 410 nm or more and 480 nm or less that is 3% or more and 50% or less, is disposed in a position separate from the first phosphor such that the first light emitted from the first phosphor is directly incident on the color filter, and transmits a part of the first light, wherein the lighting apparatus emits light transmitted through the color filter, and a component of the first light, after being transmitted through the color filter, is white with respect to claim 1; and 
A lighting apparatus comprising: a first light emitting element having an emission peak wavelength of 400 nm or more and 510 nm or less; a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 
The closest prior art, Tsumori (US 2016/0003440), teaches a lighting apparatus comprising: a first light emitting element, a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 nm or more and 700 nm or less, and the first phosphor emits a first light with respect to claim 1; a first light emitting element having an emission peak wavelength of 400 nm or more and 510 nm or less; a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 nm or more and 700 nm or less and the first phosphor emits a first light with respect to claim 13.
However, Tsumori, does not include a single layer color filter that is red, has transmittance for light with a wavelength of 600 nm or more and 730 nm or less that is 80% or more, has transmittance for light with a wavelength of 410 nm or more and 480 nm or less that is 3% or more and 50% or less, is disposed in a position separate from the first phosphor such that the first light emitted from the first phosphor is directly incident on the color filter, and transmits a part of the first light, wherein the lighting apparatus emits light transmitted through the color filter, and a component of the first light, after being transmitted through the color filter, is white . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENG SONG/Primary Examiner, Art Unit 2875